        Case 1:18-cv-10225-MLW Document 472 Filed 01/27/20 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS

                                         )
LILIAN PAHOLA CALDERON JIMENEZ, )
and LUIS GORDILLO, et al.,               )
                                         )
Individually and on behalf of all others )
similarly situated,                      )
                                         )        No. 1:18-cv-10225-MLW
                 Plaintiffs-Petitioners, )
                                         )
        v.                               )
                                         )
CHAD WOLF, Acting Secretary of Homeland )
Security, et al.,                        )
                                         )
                 Defendants-Respondents. )

    RESPONDENTS’ UNOPPOSED MOTION FOR TELEPHONIC APPEARANCE

       On January 27, 2020, the Court tenatively scheduled a hearing for January 28, 2020, at

2:30 p.m. ECF No. 470. As stated in Respondents’ January 27, 2020 Report (ECF No. 471),

Respondents do not believe the hearing on January 28, 2020, is necessary because ICE does not

intend to remove Mr. Rodriguez-Aguasviva or Mr. Rodriguez-Oseguera until on or after February

24, 2020. Instead, Respondents requested the opportunity to respond to Petitioners’ Motion (ECF

No. 466) by February 4, 2020, and for any hearing to be scheduled for the week of February 17,

2020. 1 ECF No. 471.

       To the extent the Court does not vacate the January 28, 2020 hearing, the undersigned

counsel respectfully requests to appear telephonically because the undersigned counsel’s office is

located in Washington, D.C. and she has not yet been able to make travel arrangements to Boston



1
  Assistant U.S. Attorney, Eve Piemonte, is unavailable February 20-21, 2020. February 17, 2020
is a federal holiday.
         Case 1:18-cv-10225-MLW Document 472 Filed 01/27/20 Page 2 of 3



this evening in order to be physically present at tomorrow’s hearing. Petitioners do not oppose the

relief sought in this motion.

           Respectfully submitted this 27th day of January 2020.

     Counsel for the Respondents
     JOSEPH H. HUNT
     Assistant Attorney General

     WILLIAM C. PEACHEY
     Director
     Office of Immigration Litigation

     LAUREN E. FASCETT
     Senior Litigation Counsel

     /s/Mary L. Larakers
     MARY L. LARAKERS
     (Texas Bar # 24093943)
     Trial Attorney
     U.S. Department of Justice, Civil Division
     Office of Immigration Litigation
     District Court Section
     P.O. Box 868, Ben Franklin Station
     Washington, DC 20044
     (202) 353-4419
     (202) 305-7000 (facsimile)
     mary.l.larakers@usdoj.gov




                                                  2
        Case 1:18-cv-10225-MLW Document 472 Filed 01/27/20 Page 3 of 3




                             LOCAL RULE 7.1 CERTIFICATION
   Pursuant to Local Rule 7.1, counsel for Respondents conferred with counsel for Petitioners,
who do not oppose the relief sought in this motion.

                                                    /s/ Mary L. Larakers
                                                    Mary L. Larakers
                                                    Trial Attorney


                               CERTIFICATE OF SERVICE

        I, Mary Larakers, Trial Attorney, hereby certify that this document filed through the ECF
system will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF) and paper copies will be sent to those indicated as non-registered
participants.

                                                    /s/ Mary L. Larakers
                                                    Mary L. Larakers
Dated: January 27, 2020                             Trial Attorney




                                               3
